Citation Nr: 1608638	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-32 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for bladder cancer for the purpose of accrued benefits.


REPRESENTATION

Appellant is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1960 to July 1983.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

The appellant seeks service connection for bladder cancer for the purpose of accrued benefits and dependency and indemnity compensation (DIC) benefits for the cause of the Veteran's death.  The Veteran died in July 2007, and the death certificate lists the immediate cause of death as metastatic bladder cancer, with methicillin-resistant staphylococcus aureus (MRSA) endocarditis listed as another significant condition contributing to death, but not resulting in the underlying cause.  At the time of the Veteran's death, service connection was in effect for tinnitus and bilateral hearing loss.  In a July 2015 rating decision, service connection was granted for prostate cancer, and a 100 percent disability rating was assigned, effective March 12, 2007.  The appellant asserts that the Veteran's bladder cancer was caused by exposure to Agent Orange, or alternatively, that the Veteran's prostate cancer contributed to his death.

DIC benefits are payable to the surviving spouse, children, and parents of a veteran who dies from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2015).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (2015).  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where a service-connected disability affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.  Moreover, there are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions; however, even in such cases, the Board must consider whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In February 2013, the Board remanded the appellant's DIC claim in order to obtain a medical opinion as to whether the Veteran's prostate cancer was unrelated to his bladder cancer, and if so, whether the prostate cancer was a principal or contributory cause of the Veteran's death.

In July 2015, the RO obtained the requested medical opinion.  After reviewing the medical evidence of record, the VA examiner opined that "it is more likely than not that the Veteran had both metastatic bladder cancer and incidental nonmetastatic prostate cancer not related to the bladder cancer."  However, the examiner opined that "it is less likely than not that the incidental prostate cancer was a principle or contributory cause of the Veteran's death," and provided the following rationale:

The treating physicians treated the Veteran for metastatic bladder cancer.  It was the metastatic bladder cancer which caused the Veteran's death.  There was no indication that the Veteran had metastatic prostate cancer.  The prostate was removed as part of the surgery attempting to remove all the invasive bladder cancer and the prostate cancer was found during pathological examination of the removed tissue.

The Board finds that the July 2015 opinion of the VA examiner is insufficient, as it does not provide enough information to enable the Board to determine whether the Veteran's prostate cancer was a contributory cause of death pursuant to 38 C.F.R. § 3.312(c).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Lathan v. Brown, 7 Vet. App. 359, 368 (1995) (remanding the appellant's DIC claim to obtain a medical opinion which would enable VA "to give 'careful consideration,' as required by 38 C.F.R. § 3.321(c), to the issue of any contribution of the veteran's service-connected lung condition to his death").  As previously noted, service connection was in effect for active prostate cancer and rated as 100 percent disabling from March 2007 until the Veteran's death.  Therefore, the Board finds a remand is necessary in order to obtain a medical opinion addressing the question of whether the Veteran's prostate cancer affected a vital organ resulting in debilitating effects and general impairment of health to an extent that would render Veteran materially less capable of resisting the effects of the diseases which primarily caused his death.  See 38 C.F.R. § 3.312(c)(3).  Furthermore, the examiner must also provide an opinion as to whether the Veteran's prostate cancer materially accelerated his death.  See 38 C.F.R. § 3.312(c)(4).

Additionally, in a December 2007 rating decision, the RO denied the appellant's claim of entitlement to service connection for bladder cancer for the purpose of accrued benefits, and the appellant submitted a notice of disagreement in December 2008.  In February 2013, the Board remanded the appellant's claim for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  To date, a statement of the case has not been issued with respect to that claim.  Therefore, the issue of entitlement to service connection for bladder cancer for the purpose of accrued benefits is remanded to the RO for issuance of a statement of the case and to provide the appellant with an opportunity to perfect an appeal of such issue.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is remand for the following action:

1.  The RO must issue a statement of the case and notification of the appellant's appellate rights with respect to the issue of entitlement to service connection for bladder cancer for the purpose of accrued benefits.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The appellant and her representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the appellant perfects an appeal of this issue, it must be returned to the Board for appellate review.

2.  The evidence of record must be reviewed by a VA physician with expertise in oncology in order to obtain an opinion as to whether the Veteran's prostate cancer contributed to his death.  The examiner must review all pertinent records associated with the electronic claims file, including private treatment records from Duke University Medical Center dated August 2006 to September 2006; operative and pathology reports dated August 30, 2006; a urologic cancer clinic note dated March 29, 2007; and the death certificate.  After reviewing the evidence of record, the examiner must provide opinions as to:

a.)  Whether the Veteran's service-connected prostate cancer affected a vital organ resulting in debilitating effects and general impairment of health to an extent that would render Veteran materially less capable of resisting the effects of the diseases which primarily caused his death; and

b.)  Whether the Veteran's service-connected prostate cancer materially accelerated his death.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether any further information or testing is necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for the cause of the Veteran's death must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

